Pee Curiam:
On the 19th of November, 1875, petitions and bonds were presented by the defendants in each of these oases to the court below for the removal of the actions to the circuit court of the United States for the eastern district of Michigan under the act of congress of March 3, 1875.
And the court below accepted the petitions and bonds and *141approved the same. The plaintiff now asks a reversal of this action of the court below, on writ of error. The first named cause had been tried three times upon the merits in the court below and had been three times examined in this court on different writs of error brought on judgments given in the court below prior to the passage of the act of congress before mentioned, and we think it was not removable under that act, and that the court erred in holding the contrary.
The second ease had not been tried at all when the act referred to was passed, and the application for its removal appears to have been made at the first term held after the act, and anterior to trial, and we are inclined to think it was subject to removal.
The determination of the court below in the first cause must be reversed, and in the second, we are disposed to dismiss the writ of error.